Citation Nr: 0432617	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-11  308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disorder. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for Meniere's disease. 

4.  Entitlement to service connection for sinusitis. 

5.  Entitlement to service connection for skeletal arthritis, 
claimed as wrists, shoulders, back, and knees. 

6.  Entitlement to service connection for lumbar 
radiculopathy.  

7.  Entitlement to service connection for scars on legs, 
residuals of shell fragment wounds (SFWs). 

8.  Entitlement to service connection for blisters on the 
feet. 

9.  Entitlement to service connection for boils in the 
groinal area. 

10.  Entitlement to service connection for gastroenteritis. 

11.  Entitlement to service connection for exposure to Agent 
Orange. 

12.  Entitlement to a compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active duty service from June 1967 to June 
1970.  He had service in the Republic of Vietnam from January 
1968 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 10 percent disability 
rating, and chronic allergic rhinitis for which a 
noncompensable rating was assigned.  In addition service 
connection was denied for a bilateral hearing loss disorder; 
tinnitus; Meniere's disease; skeletal arthritis, claimed as 
wrists, shoulders, back, and knees; lumbar radiculopathy; 
scars on legs, residuals of SFWs; boils in the groinal area; 
blisters on the feet; gastroenteritis; sinusitis; and for 
exposure to Agent Orange. 

The veteran in November 2002 expressed disagreement with all 
13 issues addressed in the rating decision.  Regarding the 10 
percent rating for PTSD, the veteran believed he met the 
criteria for a 30 percent rating.

In a January 2003 rating decision the RO granted a rating 
increase for PTSD from 10 percent to 30 percent.  In the 
veteran's VA form 9, Appeal to the Board the veteran did not 
continue his appeal for a higher rating for PTSD.  As the 
veteran submitted no correspondence that may be reasonably 
construed as a timely notice of disagreement from the 
compensation level assigned for PTSD, the Board finds the 
issues listed on the title page of this decision are the only 
matters remaining for appellate review.  See 38 C.F.R. 
§ 20.201 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).

The veteran testified at a personal hearing at the RO in 
March 2004.  A copy of the transcript of that hearing is of 
record.

The issues of entitlement to service connection for Meniere's 
disease, tinnitus, skeletal arthritis, and lumbar 
radiculopathy are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates the veteran does not have a 
bilateral hearing loss disability for VA purposes.

2.  A chronic respiratory disorder described as sinusitis was 
not present during the veteran's military service nor is any 
current sinusitis due to any incident of such service.

3.  The medical evidence demonstrates no present scars on 
legs from SFWs, blisters on the feet, or boils in the groin.   

4.  The medical evidence demonstrates no present evidence of 
chronic gastroenteritis. 

5.  The record contains no evidence of a current disability 
associated with presumed Agent Orange exposure.

6.  The veteran's service connected allergic rhinitis is 
manifested by mild congestion of the nasal passages, blockage 
of each nasal passage of less than 50 percent, and no polyps.  


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  Scars on legs from SFWs, blisters on the feet, or boils 
in groin were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  Gastroenteritis was not incurred in or aggravated by 
active service.  38 U.S.C.A.  §§  1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  A disability associated with presumed exposure to Agent 
Orange was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

6.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.97, Diagnostic Code 
6522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in February 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the February 2002 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the January 2003 statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the February 2002 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

I.  Service Connection Claims.  Service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Generally, where a veteran had 90 days or more of continuous, 
active military during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (as amended).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneiform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2004).  
Chloracne, or other acneiform disease, may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail. The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

a.  Service connection for a hearing loss disability.   In 
addition to the criteria for service connection previously 
discussed, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).
  
The veteran's examination for enlistment in May 1967 contains 
a notation of defective hearing.  An initial audiology report 
(crossed out) revealed that the veteran's hearing pure tone 
thresholds, in decibels, were as follows:

May 
1967


HERTZ


initial
500
1000
2000
3000
4000
RIGHT
45
55
65
75
75
LEFT
45
50
65
65
65

This report was corrected revealing pure	tone thresholds, in 
decibels, as follows:

May 
1967


HERTZ


Corrected
500
1000
2000
3000
4000
RIGHT
-10
-10
-5
-10
-10
LEFT
-10
-10
-10
-10
-5

The corrected report revealed normal hearing.   However the 
notation of defective hearing remained on the examination 
report.  

The service medical records reveal complaints of ear problems 
and treatment with irrigation and Cortisporin.  However, the 
service records are entirely silent as to any hearing 
disorder.  

The separation examination in March 1970 revealed normal 
hearing.  Pure tone thresholds, in decibels, were as follows:

March 
1970


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

In an August 2002 fee based VA audiological examination, the 
veteran reported decreased hearing with constant tinnitus.  
The audiologist noted that the veteran's hearing was within 
normal limits bilaterally except for a mild conductive 
hearing loss in the right ear.  Pure tone thresholds, in 
decibels, were as follows:

August 
2002


HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
5
20
LEFT
20
15
15
15
20

Average pure	tone thresholds were 16 decibels bilaterally.  
Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The diagnosis was normal hearing with 
the exception previously noted.

While the VA examination revealed a mild conductive hearing 
loss in the right ear, the Board must note that his hearing 
is within normal hearing for VA purposes.  The medical 
evidence does not show a current hearing loss disability, in 
accordance with the VA diagnostic criteria.  Without 
competent evidence of current disability under the law, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Therefore, the veteran's service connection claim for hearing 
loss must be denied.  The preponderance of the evidence is 
against the claim.


b.  Entitlement to service connection for sinusitis.   
Service medical records, and skull and sinus x-rays were 
negative for a chronic sinusitis disorder.  While the veteran 
was treated in service for allergic rhinitis, for which 
service connection was granted, and by the absence of a 
chronic sinusitis disorder shown at the time of service 
separation, the Board is persuaded that there was no chronic 
sinusitis disorder during military duty. 

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of sinusitis.  
Significantly, the veteran underwent an Agent Orange registry 
examination in November 2000, which noted the veteran's 
pharynx was clear, and the uvula was midline.  

In a VA examination in August 2002 the veteran reported no 
sinus problems prior to service.  He first had chronic sinus 
symptoms while in Vietnam.  He has had consistent nasal 
drainage since 1968, hoarseness of his voice, occasional foul 
smelling discharge, and occasional shortness of breadth.  He 
took Claritin continuously, Flonase occasionally, and 
inhalers.  The appearance of his nose was normal.  He had 10 
percent nasal obstruction on the right and 0 percent on the 
left.  The nasal passages were slightly inflamed, with an 
erythematous area and clear rhinnorrhea.  There was no 
tenderness on palpation in his maxillary or frontal sinuses.  
Pharynx examination revealed hyperplasia of the posterior 
pharynx from postnasal drip.  Sinus x-rays were normal.  The 
examiner opined that the veteran did not have sinusitis.  His 
diagnosis was chronic allergic rhinitis with erythematous 
nasal passages and rhinnorrea.  

When a claimed condition is not shown, there may be no grant 
of service connection. 38 U.S.C.A. § 1110 (West 2002); 
Rabideau, 2 Vet. App. 141 (1992). "In the absence of proof of 
a present disability there can be no valid claim."  Brammer, 
3 Vet. App. 223, 225 (1992).  Inasmuch as there is no medical 
evidence establishing the presence of a chronic sinusitis 
disorder, the preponderance of the evidence is against the 
claim and the claim must be denied.

c.  Entitlement to service connection for scars on legs, 
residuals of SFWs.   The Board finds that the claim for scars 
on legs, residuals of SFWs must be denied as service medical 
records are negative for SFWs.  The Board is persuaded that 
there were no SFWs suffered during military duty, and by the 
absence of any scars on legs, residuals of SFWs shown at the 
time of service separation in March 1970. 

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of scars on 
legs, residuals of SFWs.  

In an August 2002 VA examination, the examiner noted that 
there were no apparent scars seen during the examination.  

During a March 2004 personal hearing the veteran testified 
that during a mission his helicopter had taken fire.  He did 
not know what hit his legs. He testified that:

It could have even been something from 
our own fire ..., it scratched my right leg 
and then my left leg, and again, they 
were really tiny scratches is what they 
started out as.  

The scratches were more or less cleaned by a medic and a 
bandaid was put on the scratch.

As previously noted, there may be no grant of service 
connection when a claimed condition is not shown. 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau, 2 Vet. App. 141 (1992). "In the 
absence of proof of a present disability there can be no 
valid claim." Brammer, 3 Vet. App. 223, 225 (1992).  The 
service medical records as well as post-service evidence are 
negative for scars on legs, residuals of SFWs. 

Inasmuch as there is no medical evidence establishing the 
presence of scars, residuals of SFWs to the legs, the 
preponderance of the evidence is against the claim and the 
claim must be denied.

d.  Entitlement to service connection for blisters on the 
feet, and boils in the groinal area.  Service medical records 
are negative for a chronic blister disorder on the feet.  In 
March 1971, the veteran was treated for a boil, or abscess, 
in the right inside thigh.  In September 1971, he had an 
abscess in the left groinal area, which drained by itself.  
In the March 1970 separation examination, the veteran denied 
any foot problems, or skin disorders other than boils.  
Therefore, the Board concludes that there was no chronic 
blister disorder of the feet, or boils in the groinal area 
disorder shown in military service.

Post service medical evidence is completely negative for 
complaints of, treatment for, blisters on the feet until a 
treatment record in November 1992 revealed two blisters on 
the right foot.  This was over 22 years after service.  Post 
service medical evidence is completely negative for 
complaints or treatment of boils.  

In an August 2002 VA examination, the veteran reported having 
strange boils in the groinal area beginning in 1969 and 
continues to the present time.  The boils as well as rashes 
come and go.  In 1999 he had another experience of a few 
rashes on the left arm and boils and blisters on different 
parts of his body.  He currently had no flare-ups and was not 
on any medication.  The examiner noted some erythema on the 
2nd to 4th fingers of the left arm.  There were no active 
flare-ups of boils or blisters at the time of his 
examination.  There were no boils noted in the groinal area, 
and no blisters noted on the feet.  The examiner noted that 
except for the erythema on the left hand, the skin 
examination was normal.    

During a March 2004 personal hearing the veteran testified 
that during service in Vietnam he was constantly having 
blisters on his feet.  Upon returning from Vietnam, he began 
having boils in his groin.  He now only occasionally has 
boils and blisters.    

Therefore, the Board concludes that there was no chronic 
blisters of the feet, or boils of the groin disorders.  The 
preponderance of the evidence is against the claims and the 
claims must be denied.

e.   Entitlement to service connection for gastroenteritis.   
The Board finds that the claim for gastroenteritis must be 
denied.  Service medical records reveal complaints of stomach 
problems and upset stomach in May and September-October 1968.  
These appear to have been acute and transitory, and resolved 
in service.  

The separation examination in March 1970 was silent as to any 
stomach disorder.  

In a January 1980 letter, Harvey N. Sales, M.D., noted that 
the veteran had a history of a "nervous stomach" as a 
child, which resolved itself by the age of 8 or 9 years old.  
He would develop nausea and vomiting, but otherwise basically 
getting along until his 20's when he began developing some 
typical symptoms of peptic ulcer disease.  He apparently 
underwent an upper GI series about 5 years before, which 
revealed an "irritated stomach lining."  There was no 
active ulcer crater.  

Significantly, the veteran underwent an Agent Orange registry 
examination in November 2000, which made no findings 
regarding gastroenteritis or other stomach disorder.  

During a March 2004 personal hearing the veteran testified 
that during service in Vietnam he started having stomach 
problems, cramps, and diarrhea on a regular basis.  He noted 
treatment in May and September-October 1968.  After service, 
he visited doctors numerous times for the "same sort of 
problems."  From time to time he took over the counter 
medication.      

The Board notes that the post service medical evidence, other 
than Dr. Sales January 1980 letter, is silent for any 
evidence of a diagnosis or findings consistent with an ulcer 
disease or gastroenteritis.  

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection. See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau, 2 Vet. App. 141 (1992). "In the 
absence of proof of a present disability there can be no 
valid claim." Brammer, 3 Vet. App. 223, 225 (1992).  In this 
case, the service medical records and post-service evidence 
is negative for current gastroenteritis.

f.   Entitlement to service connection for exposure to Agent 
Orange.  In January 2001, the veteran underwent an Agent 
Orange Protocol examination.  The veteran reported that he 
did not handle Agent Orange or other herbicides himself, but 
he was in areas where it had been regularly used.  He had no 
history of neoplasms or any illness associated with Agent 
Orange.   The veteran did not specify the disease from which 
he suffered that was connected to exposure to Agent Orange.  

In an August 2002 VA examination, the veteran reported being 
exposed to Agent Orange.  He did not claim any specific 
disorders due to Agent Orange exposure although he alluded to 
strange boils in his groinal area, blisters in different 
parts o f his body, and rashes on and off.  The examiner as 
previously noted found some erythema on his 2nd and 4th 
fingers without sign of systemic disease.  However the rest 
of his skin examination was entirely normal.  There were no 
findings made by the examiner of any disabilities related to 
Agent Orange exposure in service.  

During the March 2004 personal hearing the veteran did not 
specifically claim any disorder due to Agent Orange exposure.

The veteran did not specify the disease from which he 
suffered that was connected to exposure to Agent Orange.  As 
a legal matter, VA does not grant benefits for plain exposure 
to Agent Orange, rather, the veteran is entitled to benefits 
if the presumed exposure to Agent Orange causes a disability.  
Regulation provides that VA shall assist in developing a 
claim under the VCAA when it receives a "substantially 
complete application," which is defined in part as including 
"the benefit claimed and any medical condition(s) on which it 
is based." 38 C.F.R. § 3.159(a)(3). Because the veteran never 
provided information to complete his application, the other 
provisions of the VCAA are not applicable to the veteran's 
service connection claim for exposure to Agent Orange.

In various lay statements after filing the April 2001 claim 
of service connection for exposure to Agent Orange, the 
veteran did not identify a disability from which he suffered 
due to Agent Orange. He reported that he believed he was 
exposed to Agent Orange, but he did not report any illness or 
disability from it, nor did he complain of symptoms related 
to it.
 
Here, the veteran has not identified any symptoms or 
disability from which he suffers as a result of exposure to 
Agent Orange, and consequently, he cannot be service- 
connected for a disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110.

II.  Increased Rating Claim for allergic rhinitis.   
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings represent as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The severity of a disease of the nose and throat is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. 4.97.  A compensable, 10 percent rating for 
allergic rhinitis is warranted with a greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
with evidence of polyps. 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2004).

In a VA examination in August 2002, the veteran reported 
constant nose drainage since 1968, hoarseness of his voice, 
occasional fouls smelling discharge and shortness of breadth. 
These attacks were several hours long and several times a 
week.  He took Claritin continuously and occasionally took 
Flonase.  He also used inhalers.  The examiner noted that the 
appearance of the nose was normal.  There was 10 percent 
obstruction on the right and 0 percent on the left.  There 
was erythematous area in the nasals passage with clear 
rhinnorhea.  The nasal passages were slightly inflamed.  
There was no tenderness on palpation in the maxillary or 
frontal sinuses.  Pharynx examination revealed hyperplasia of 
the posterior pharynx from postnasal drip.  He had normal 
speech without impediments.  Sinus X-rays were negative.  The 
diagnosis was chronic allergic rhinitis with erythematous 
nasal passages and rhinnorhea.

By rating action in November 2002, service connection for 
chronic allergic rhinitis was granted and a noncompensable 
rating was assigned.   

The Board finds, by a preponderance of the evidence, that the 
veteran's service connected allergic rhinitis is manifested 
by objective evidence of obstruction of breathing of less 
than 50 percent in either nasal passage, or evidence of 
polyps.  Accordingly, the veteran's allergic rhinitis 
symptoms do not meet the criteria for a compensable rating 
under Diagnostic Code 6522.  There is no reasonable doubt of 
material fact to be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b)(West 2002).



ORDER


1.  Entitlement to service connection for a bilateral hearing 
loss disorder is denied.

2.  Entitlement to service connection for sinusitis is 
denied.

3.  Entitlement to service connection for scars on legs, 
residuals of shell fragment wounds (SFWs) is denied.

4.  Entitlement to service connection for blisters on the 
feet is denied.

5.  Entitlement to service connection for boils in the 
groinal area is denied.

6.  Entitlement to service connection for gastroenteritis is 
denied.

7.  Entitlement to service connection for exposure to Agent 
Orange is denied.

8.  Entitlement to a compensable rating for allergic rhinitis 
is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claims by 
correspondence issued in February 2002.  The Board notes the 
revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

a.  Service connection for tinnitus, and Meniere's disease.   
In this case, the veteran contends he has tinnitus and 
Meniere's disease as a result of exposure to noise in his 
duties as a helicopter crewmember during active service.  
Regarding Meniere's disease, the enlistment examination 
referred to deficient hearing which was not defined.  The 
service records referred to ear problems during May 1968.  A 
slight infection was noted which was thought to probably be 
due to a cold.  Frequent colds were noted on the separation 
examination on March 1970.

A private medical notation in June 1993 noted spontaneous 
dizziness after lunch with a swimmy feeling worse with 
increased anxiety.  The diagnosis was dizziness probable 
labyrinthitis/anxiety.  

In a July 2001 letter from J. James Rooks, Jr., MD, FACS, he 
noted the veteran was evaluated for recurring ringing in the 
ears and dizziness.  These episodes began in service while 
the veteran was a crew chief on a Huey helicopter.  Following 
military service these episodes continued.  The worse episode 
was in 1994 with severe spinning and nausea.  The episodes 
are now occuring more frequently but of shorter duration.  He 
has not noticed significant fluctuations in hearing.  The 
examiner noted that:

I cannot explain your vertigo at this 
point in time and feel that indeed you 
may have Meniere's disease but would like 
to document a fluctuation in your hearing 
before that diagnosis can be made.  

The veteran was afforded a VA examination in August 2002 
however no references were made to Meniere's disease or 
dizziness.  Regarding tinnitus, the VA examination included a 
subjective finding that the veteran:

Reported constant tinnitus, which can be 
bothersome.  Given (the veteran's) 
extensive noise exposure history and the 
onset of the tinnitus the cause of the 
tinnitus most likely was noise.

The noise exposure referred to by the examiner is not 
specified.  Also as noted, the VA examination made no 
references to dizziness or Meniere's disease.  Therefore, the 
Board finds further development is required prior to 
appellate review.

b.  Service connection for skeletal arthritis, claimed as 
wrists, shoulders, back, and knees; and, lumbar 
radiculopathy.  In this case, the veteran contends he has 
skeletal arthritis, claimed as wrists, shoulders, back, and 
knees; and, lumbar radiculopathy as a result of several hard 
landings and injuries sustained while he served as a 
helicopter crewmember during active service.  The service 
records refer to leg cramps, in May 1968, and a sprained 
right foot in May 1970.

The service records are negative for skeletal arthritis, or 
any disease or injuries to the wrists, shoulders, back, or 
knees.  Upon separation from service the veteran did not 
report any swollen or painful joints, broken bones, 
arthritis, or rheumatism, bone joint deformity, back pain, 
trick knee, etc.   

In a letter dated in January 1980, Harvey N. Sales, M.D., 
reported treating the veteran for pain in the lower back, 
numbness, and shooting pains in his right leg for about 5 
months.  The veteran reported mild difficulties with his low 
back, which began in 1977 to 1979 when he had to walk on hard 
concrete floors in the jail.  He was treated with physical 
therapy, which helped.  In August of 1979 he was making an 
arrest when several other officers piled on him and the 
suspect.  Over the next 7 to 10 days he gradually developed 
increasing low back pains which began to radiate down his 
leg.  A myelograms ordered by his physician was normal, 
despite the fact that Dr. Sales noted a sensory loss in the 
L5 nerve root distribution.  He also noted weakness in the 
L4-L5 muscles involving the right leg.  The diagnosis was a 
ruptured disc, L4-L5 on the right.  Epidural nerve block 
treatment was recommended.

Next, post service medical evidence beginning in September 
1992-July 1993 reveal various complaints of left arm pain 
(tennis elbow); left knee pain, on and off; right knee pains; 
vague pains on and off, bilateral knees, hips, muscles; no 
redness or swollen joints.

A medical notation dated in August 2001 from Michael R. 
Jackson, M.D., noted the veteran had chronic back pain.  The 
veteran reported that he had a number of "bad landings in 
Vietnam- helicopter.  This may be related to his back pain."

A CT Spine lumbar radiology examination revealed; L4-5 and 
L5-S1 discs, no compression deformities or significant disc 
space narrowing; L3-4 level, marginal osteophytic changes 
primarily at the endplates.  There was disk bulging, but no 
evidence of herniated disk disease.  There was mild 
hypherthrophic facet changes causing minor encroachment of 
the thecal sac; L5-S1 level revealed disk bulging and slight 
impression of thecal sac. The epidural space was relatively 
prominent at this point.  The conclusions of the examiner was 
no evidence of herniated disk disease or foraminal stenosis; 
mild degenerative facet changes of L4-5 and L5-S1 level with 
underlying spinal stenosis at L4-5.

In February and March 2002 operation reports from Takoma 
General Hospital, the veteran is noted to have undergone a 
caudal epidurogram, and epidural block, lumbar epidurogram, 
L4-L5 epidural block, and L5 lamina.  

A letter dated in January 2002 from Irfan Ansari, M.D., 
noting the veteran had been seen for a electrodiagnostic 
study of the right lower extremity.  It was noted he had a 
history of pain and numbness of the right lower extremity on 
and off since 1979.  The impression was findings compatible 
with mild chronic L5 radiculopathy.  The lower extremity 
sensory and motor conductions were normal with no evidence of 
underlying neuropathy.  

The claims file also includes several statements from 
relatives and friends in support of the veteran's claims.  
The file also contains a photograph which shows the veteran 
with a bandage on his right foot during service.  

In this case, the Board notes that the veteran has not been 
afforded a VA examination as to the claimed disorders and no 
medical opinion as to the etiology of these disorders has 
been obtained.  The veteran claims that he has skeletal 
arthritis, of the wrists, shoulders, back, and knees; as well 
as lumbar radiculopathy as a result of several hard 
helicopter landings and other injuries.  The Board notes that 
the veteran's physician, Dr. Jackson, noted that the veteran 
reported a number of "bad landings in Vietnam- helicopter.  
This may be related to his back pain."  

As such, the Board finds additional development is required 
prior to appellate review.  The veteran should be accorded an 
examination and a medical opinion should be obtained as to 
whether it is as likely as not that any current skeletal 
arthritis of the wrists, shoulders, back, and knees; as well 
as lumbar radiculopathy conditions are related to his period 
of service.  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his claimed 
disorders since 1970.  The veteran should 
be requested to provide information 
concerning his tinnitus, Meniere's 
disease, skeletal arthritis, and low  
back disorder since his release from 
service, to include information 
concerning when he first sought treatment 
as well as details concerning any 
subsequent treatment.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.

2.  The appellant should be afforded a VA 
ear disease examination by an 
otolaryngologist to determine whether he 
has current tinnitus, and/or Meniere's 
syndrome that are related to his military 
service.  The claims folder, and 
treatment records from Dr. Rooks dated 
from July 2001, and the report of the 
August 2002 VA ear diseases examination, 
should be made available to the examiner 
in connection with the examination.  The 
examiner should note in the examination 
report that he reviewed the claims 
folder. The examiner should express 
opinions as to whether the appellant has 
tinnitus, and/or Meniere's syndrome that 
is "due to," "more likely than not due 
to" (likelihood greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less than 
50% likelihood), or "not due to" the 
appellant's military service, to include 
exposure to helicopter engine and weapons 
fire noise.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  The examiner should 
provide a complete rationale for any 
opinion provided.  

3.  The veteran should be afforded an 
orthopedic/neurological examination to 
establish whether a medical nexus exists 
between the veteran's skeletal arthritis, 
of the wrists, shoulders, back and knees 
lower back radiculopathy, and any 
incident or injury in service.   Send the 
claims folder to the examiner for review.

Based on an examination of the veteran 
and a review of claims file, the examiner 
should answer the following:

?	Is there current medical evidence of 
a low back disorder?  If so, provide 
current diagnosis. ?	

?	If a current low back disorder is 
shown, is it as least as likely as 
not that the veteran's current back 
disorder is related to any incident 
of service including the hard 
helicopter landings he has 
described; or is it as likely as not 
related to injury sustained on the 
job as a law enforcement agent.  

?	Is there current medical evidence of 
osteoarthritis? If so, identify the 
area(s) of arthritis. ?	

?	If osteoarthritis is shown, is it as 
least as likely as not that 
osteoarthritis is related to his 
period of service?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



